DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/27/2022, with respect to rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-17 previously set forth in the Non-Final Office Action have been withdrawn. 
Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance:
STUART (WO 2013147948 A2) is considered close pertinent art to the claimed invention as it disclose a radar system for short and long range target detection. STUART also discloses the use of a waveform generator and amplifier in the transmission portion of the radar system to generate and rapidly amplify the transmit signal. 

Regarding claim 1, STUART discloses [Note: what STUART fails to specifically disclose is strike-through]
A radar transceiver (FIG. 9A depicts a radar transceiver), comprising: 
a chirp generator (FIG. 9A depicts “waveform/chirp generator”, element 910) for generating a chirp having an initial frequency and a final frequency (Page 10, lines 1-8, “Waveform generator 910 provides various waveforms, such as pulses of various lengths (e.g., different pulse widths), and FMCW signals, which may be implemented in radar signals 105. For example, long and short pulse waveforms may be generated for long range target detection. As another example, FMCW signals (e.g., linear frequency varying signals also referred to as chirp signals) may be generated for short range target detection. Such FMCW signals may be implemented, for example, as rising, falling, or rising/falling frequency sweeps (e.g., upchirps, downchirps, or up/down chirps). Other types of pulses, FMCW signals, and other waveforms may be used in other embodiments.”); 
a controllable variable gain amplifier (FIG. 9A depicts variable gain amplifier, element 932) having an input connected to an output of the chirp generator (FIG. 9A depicts the output of the chirp generator, 910, connected to the input of amplifier 932); and 
a control unit connected to a control input on the chirp generator and to a control input on the controllable variable gain amplifier (Page 9, lines 21-29, “Block diagram 900 includes a waveform generator 910, amplifiers 930, 932, and 940, a band pass filter 950, a circulator 960, an antenna 970, a band pass filter 980, a limiter 982, and a downconverter 990. Various control signals 915, 917, 933, and 947 may be provided by one or more control units to adjust the operation of various components of radar unit 110. In one embodiment, base station 110, or another device in communication with base station 111 or radar unit 110, may operate as such a control unit (e.g., one or more control signals may be generated by base station 111 and provided to radar unit 110 through wireless signals 109 or appropriate wired communications). In another embodiment, appropriate components of radar unit 110 may operate as such a control unit.”), wherein the control unit is adapted to: 

output a (FIG. 9A depicts control signal 933) such that the controllable variable gain amplifier starts increasing an amplification in the controllable variable gain amplifier from a first amplification level, along a slope, to a second amplification level (Page 11, lines 10-16, “In one embodiment, amplifier 932 may be a variable gain amplifier (e.g., having approximately 30 dB of wideband gain in one embodiment) that may be rapidly adjusted in response to one or more control signals 933 (e.g., amplitude modulation (AM) signals in one embodiment) to define and control the rise and fall times of transmitted radar pulses (e.g., corresponding to the waveforms provided by waveform generator 910) to reduce range side lobes (e.g., associated with pulse compression techniques) and to limit the transmitted spectrum profile to comply with ITU spectrum emission standards, or other standards.”; therefore, rapidly adjusting the variable gain amplifier to control the rise and fall times of a transmitted radar pulse is tantamount to increasing/decreasing the amplification level, along a slope (slope = change over time), from a first amplification level to a second amplification level. The “rising and fall times of a transmitted radar pulse” here is tantamount to a rising edge and falling edge which denotes the “slope”); and 



DiPoala (US 20180059233 A1) is considered close pertinent art to the claimed invention as it discloses the use of a radar system to detect the motion of a target object. DiPoalo disclose the use of a waveform generator and amplifier coupled to a control unit where each are provided with separate control signals to start the waveform and to amplify the signals. 

Regarding claim 1, DiPoala discloses [Note: what DiPoala fails to specifically disclose is strike-through]
A radar transceiver (FIG. 1 depicts a radar transceiver), comprising: 
a chirp generator (FIG. 1, Pulse Generator 145) for generating a chirp having an initial frequency and a final frequency (Fig. 1, Pulse generator 145 generates pulses (i.e. signals having an initial and final frequency)); 
a controllable variable gain amplifier (FIG. 1, LNA 155) having an input connected to an output of the chirp generator (Paragraph 0014, “Outputs of the time gate and pulse generator 145 are electrically coupled to the low-noise amplifier 155, the mixer 160, and the sample and hold circuit 165.”); and 
a control unit (Fig. 1, controller 110) connected to a control input on the chirp generator (Paragraph 0014, “An input to the time gate and pulse generator 145 is communicatively coupled to the controller 110. In some embodiments, the time gate and pulse generator 145 and the controller 110 each include a serial peripheral interface (SPI). The SPI enables communication and control signals to be sent from the controller 110 to the time gate and pulse generator 145.”) and to a control input on the controllable variable gain amplifier (Paragraph 0027, “As illustrated by FIG. 3, the controller 110 may adjust the control signal 180 to increase the gain of the low-noise amplifier 155 or decrease attenuation of a variable attenuator positioned in series (not shown) over the time period that it is active.”), wherein the control unit is adapted to: 
output a first control signal to the chirp generator such that the chirp generator starts generating the chirp (FIG. 3 depicts control signals 175,180,185 and 190, where the control signal 175 starts the generating of the chirp); 
output a second control signal to the controllable variable gain amplifier (FIG. 3 depicts control signals 175,180,185 and 190, where the control signal 180 starts the amplification of the LNA) such that the controllable variable gain amplifier starts increasing an amplification in the controllable variable gain amplifier from a first amplification level, along a slope, to a second amplification level (FIG. 3 depicts the amplification of the LNA to start increasing from a first amplification level, along a slope, to a second amplification level); and 


Schat (US 10097287 B1) is considered close pertinent art to the claimed invention as it discloses a radar device comprising a chirp generator and an amplifier in the transmission portion of the radar system where both the chirp generator and the amplifier are provided separate control signals. 

Regarding claim 1, Schat discloses [Note: what Schat fails to specifically disclose is strike-through]
A radar transceiver (FIG. 2 depicts a radar transceiver), comprising: 
a chirp generator (FIG. 2, VCO 102) for generating a chirp having an initial frequency and a final frequency (Col. 4, lines 9-11, “In some embodiments, LO 105 is configured to output an LO signal x(t) that implements the functional chirp or chirp signal x(t), which is shown at the bottom left of FIG. 2.”); 
a controllable variable gain amplifier (FIG. 2, PA 110) having an input connected to an output of the chirp generator (FIG. 2, PA 110 has input connected to output of VCO 102); and 
a control unit (FIG. 2 implicit as control signals are provided to VCO 102 and PA 110) connected to a control input on the chirp generator (FIG. 2 control signal provided to VCO 102 (i.e. controller coupled to input of VCO)) and to a control input on the controllable variable gain amplifier (FIG. 2, control signal, “G”, provided to PA 110 (i.e. controller coupled to PA 110)), wherein the control unit is adapted to: 
output a first control signal to the chirp generator such that the chirp generator starts generating the chirp (FIG. 2, “ramp control signal” provided to VCO 102); 
output a second control signal to the controllable variable gain amplifier (FIG. 2, “G” signal provided to PA 110) 

In reference to independent claim 1, the prior arts made of record individually or in
any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in
the art at the time of filing the combination of the claimed features of claim 1. Specifically,
the prior arts made of record fail to teach or render obvious in any combination the claimed
feature of: “output the first control signal and the second control signal such that a start of generating the chirp coincides with a start of the increase in amplification.” Dependent claims 2-11 are also allowed due to their dependency on independent claim 1.

Independent claim 12 and its respective dependent claims are also allowed due to a similar analysis using the prior arts made of record as independent claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                       

/PETER M BYTHROW/Primary Examiner, Art Unit 3648